Citation Nr: 1449308	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-42 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gynecological disorders, to include endometriosis, hydrosalpinx and hysterectomy, and their residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1984, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and in March 2010 that, in pertinent part, denied service connection for a disability manifested by urinary tract infection, lower abdominal pain from endometriosis, and a vaginal condition with bleeding and pain.  Correspondence submitted by the Veteran in May 2009 has been accepted by the Board as a valid notice of disagreement with the December 2008 rating decision.  Hence, the Veteran has timely appealed.

In August 2014, the Veteran testified during a hearing before the undersigned at the RO.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

It is noted that the Veteran appointed The American Legion as her accredited representative within 90 days of transfer of the appeal to the Board.  The American Legion was not the representative of record at the time of the August 2014 travel board hearing.  However, there is no prejudice to the Veteran as the service organization representative who represented the Veteran at the hearing is an accredited representative with The American Legion and is listed as the representative acting for the organization in the October 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.


REMAND

Records

The Veteran reported undergoing laparoscopic surgery in 1986 at the St. Vincent's Medical Center.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to the 1986 laparoscopic surgery.

In August 2014, the Veteran testified that she underwent a hysterectomy at the Gainesville VA Medical Center in August 2013.  These records are relevant to her claim, and should be associated with the claims file (electronic).

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Gynecological Disorders

The Veteran contends that service connection for gynecological disorders-to include endometriosis, hydrosalpinx and hysterectomy, and their residuals, is warranted on the basis that the disabilities had their onset in active service.  

The Veteran testified that she had lower abdominal pain and very severe chronic bleeding in active service.  She testified that she experienced abdominal pain and heavy bleeding about three weeks of every month, and that her symptoms continued post-service.  She is competent to describe her symptoms.

Service treatment records show that a pelvic examination in March 1982 was normal.  The Veteran complained of flu-like symptoms without diarrhea, mild abdominal distress, and general malaise in September 1982; hepatitis was ruled out.  Later that same month she complained of lower abdominal pain of three days' duration, and complained of frequent urination.  She denied venereal diseases or vaginitis.  Examination of the abdomen in September 1982 was soft and supple, with slight tenderness in the lower abdomen.  Pelvic examination revealed external genitalia was within normal limits; cervix was within normal limits. There was a small amount of white cheesy looking discharge; wet prep was negative for any organism.  Abdominal examination revealed mild tenderness to palpation on right side.  The assessment was rule out urinary tract infection.  

Service treatment records, dated in June 1983, show a past medical history of "hepatitis" diagnosed as "premenstrual pelvic congestion" in September 1982.  Abdominal examination then was benign.
 
On a "Report of Medical History" completed by the Veteran at the time of her separation examination in January 1984, she reported cramps in her legs.

The Veteran's National Guard records show that the Veteran was treated and cured of a stomach virus in October 1985, and treated for stomach pains in April 1986.  The impression at the time was trichomoniasis, abdominal discomfort resolving.  Strenuous activities were restricted for seven days.

National Guard records also show an impression of vaginal candidiasis in April 1986, and treatment for stomach pains in May 1986.  The assessment then was lower urinary tract infection.

Additional post-service records show that the Veteran had increasing pelvic pain in 2008, and that she underwent surgery.  Records show that her bleeding continued, and she tried Depo-Provera injections in 2009.  Her metrorrhagia was noted as improving in 2010.

A VA examiner in July 2010 noted the Veteran's history of moderate menstrual cramps and irregular heavy bleeding; and also noted frequent light bleeding between periods, frequent pelvic pain, and frequent abdominal pain.  Examination of the abdomen revealed tenderness in the right abdominal area on palpation.  Pelvic examination revealed no objective evidence of endometriosis.

In August 2014, the Veteran testified that she continued to have bleeding and lower abdominal pain, and that she underwent a hysterectomy in August 2013.

Under these circumstances, the Board finds that an addendum opinion is needed to determine whether the Veteran's claimed gynecological disorders, to include endometriosis, hydrosalpinx and hysterectomy, and their residuals, however diagnosed, either had their onset during active service or are related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request any outstanding treatment records, including those that pertain to the 1986 laparoscopic surgery at St. Vincent's Medical Center; and associate them with the Veteran's claims file (electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records pertaining to gynecological disorders, to include endometriosis and hydrosalpinx and hysterectomy-specifically, including VA treatment records for a hysterectomy in August 2013-and their residuals, dated from September 2011; and associate them with the Veteran's claims file (electronic).

3. The July 2010 VA examination report should be returned to the examiner (or another clinician) for an addendum expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that the claimed gynecological disorders, to include endometriosis, hydrosalpinx and hysterectomy, and their residuals, are related to active service-specifically, to include complaints of abdominal pain, heavy bleeding, and bleeding between periods, as reported by the Veteran; the diagnosis of premenstrual pelvic congestion in September 1982; and the Veteran's account of ongoing pain and bleeding since active service.
 
The clinician is asked to explain the reasons behind any opinions offered. The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be available to the clinician designated, and the addendum report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



